Case 6:18-cv-01343-RBD-KRS Document 15 Filed 10/05/18 Page 1 of 1 PageID 44



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
BRYAN E. GLYNN,

                     Plaintiff,

v.                                                      Case No: 6:18-cv-1343-Orl-37KRS

JIMMY’S CIGAR LOUNGE, LLC; and
IMMERSE MARKETING, LLC,

                     Defendants.


                             ORDER DISMISSING PARTY

       The Plaintiff has filed a Notice of Voluntary Dismissal as to Defendant Immerse

Marketing, LLC (Doc. 13). No answer having been filed, “[R]ule 41 allows a plaintiff to

dismiss all of his claims against a particular defendant.” Klay v. United Healthgroup, Inc.,

376 F.3d 1092, 1106 (11th Cir. 2004). The notice is effective without an order. See Fed. R.

Civ. P. 41(a)(1)(A). Accordingly, the Clerk is DIRECTED to terminate Immerse

Marketing, LLC as a party to this action.

       DONE AND ORDERED in Chambers in Orlando, Florida, on October 5, 2018.




Copies: Counsel of Record
